Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on October 24, 2022, is acknowledged.  The traversal is on the ground(s) that while 37 CFR 1.475(b) is cited in the LOU, the Examiner fails to address this rule.  Applicant then states that in spite of the Examiner’s analysis, the non-elected claims should be examined because there is no search burden.  Finally, Applicant argues that the Office encourages drafting claims of varying scope.  These are not found persuasive because the groups do not include a special technical feature as required under 37 CFR 1.475(a), which Applicant has not addressed.  The manufacturing of an endoscope does require a different search from that for the endoscope itself, as product-by-process limitations are treated differently in an apparatus/product claim from method steps in a manufacturing claim.  Also, as to Office policy, the Examiner also notes that Examiner’s are encouraged to make such requirements prior to an action on the merits.  While there may be no special technical feature at this time, the difference between manufacturing techniques and the products they produce is an issue, and divergent subject matter is common.  Making a demand after an action on the merits is discouraged and will likely be met with even more traversal.  The Examiner notes, in conclusion, that rejoinder between the two groups is an option should there be allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 24, 2022.

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim refers to “the particular articulated joint” without providing proper antecedent basis.  The Examiner reads this as meaning a particular articulated joint.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16, and 20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Konstorum et al. (US 6,749,560).
Regarding Claim 13, Konstorum discloses:
An endoscope having an insertion tube, 
wherein the insertion tube (2) has a proximal passive flexible section (20) (16) and a distal angled section (A) (18), 
characterized in that the entire insertion tube (2), including the proximal passive flexible section (20) and the distal angled section (A), is formed from a single tube element (Col 5 Lines 45-55).

Regarding Claim 16, Konstorum further discloses wherein multiple articulated joints (6) are formed in the circumferential wall of the distal angled section (A) (see Fig. 5, for example, showing the joints formed between slots 46a and 46b along the wall of the tube).

Regarding Claim 20, Konstorum further discloses wherein the tube element is made of a nickel-titanium alloy (Col 3 Line 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Konstorum et al. (US 6,749,560) in view of Konstorum et al. (US 2014/0053940; hereinafter Konstorum ‘940).
Konstorum discloses the invention substantially as claimed as stated above.
Regarding Claim 14, Konstorum does not explicitly disclose wherein the distal angled section (A) has inwardly bent guide protrusions (630) on which a traction cable (9) is supported.  Konstorum ‘940 teaches a similar bending section with inwardly bent guide protrusions (35a/b) for receiving driving wires (19a/b).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Konstorum’s device to include Konstorum ’940’s guide protrusions.  Such a modification provides a simplified means for incorporating pull wires into the device (see Paragraph 0056).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Konstorum et al. (US 6,749,560) in view of Heimberger (US 5,807,241).
Konstorum discloses the invention substantially as claimed as stated above.
Regarding Claim 17, Konstorum does not explicitly disclose wherein the particular articulated joint (6) has a coupling section (622) that is coupled to an adjacent articulated joint (6) in such a way that an axial movement, but not a radial movement, of the articulated joints (6) relative to one another is blocked, and a guide section (624) that engages with an adjacent articulated joint (6) in such a way that an axial movement of the articulated joints (6) relative to one another is made possible.  Heimberger teaches a similar bending tube with a coupling section (41) and guide section (42).  The configuration is the same as Applicant’s disclosed configuration with a circular coupling section and a rectangular guide section such that the functions are considered the same.  Also, Figs. 7-10 show the claimed movement with radial movement is allowed without axial movement by the coupling section (bending is shown in Figs. 8 and 10) and axial movement is possible by the guide section (Figs. 7-10 show the gap between the rectangular sections).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Konstorum’s device to include as a substitute bending means Heimberger’s coupling and guide sections.  Such a modification keeps the pieces together and increases torsional strength in the extended and bent conditions.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konstorum et al. (US 6,749,560) in view of Galperin et al. (US 2011/0112365).
Konstorum discloses the invention substantially as claimed as stated above.
Regarding Claims 18-19, Konstorum does not explicitly disclose wherein the tube element is made of stainless steel or plastic.  Galperin teaches a similar one-piece bendable endoscope made from suitable material such as plastic, metal, or metal alloy (Paragraph 0057).  The Examiner asserts that stainless steel is one such alloy as it is known in the art as being biocompatible.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Konstorum’s device to utilize Galperin’s materials as these are known materials suitable for use in endoscopes.

Allowable Subject Matter
Claims 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 requires a bent bracket where the two sections meet to support a guide spring.  The Examiner found Matsuda (US 2019/0059700) showing a coil anchor (34 in Fig. 2) between the distal bending section and a proximal flexible section.  This reference does not show the bent bracket.  Furthermore, Matsuda is not made from a single tube element.  The Examiner does not consider it obvious to modify Konstorum to include those limitations of Matsuda because too many modifications would be required to make the combination.  Also, an additional modification would need to be made to address the bracket.  This evidences hindsight more than obviousness.
Claim 21 requires slots in the distal joint for receiving the cable.  The cable exits one slot, goes around the joint, and then reenters the body through the other slot.  Miyagi appears to show this feature in Figs. 8 and 9, but when viewed in light of the combination with Konstorum, the Examiner does not consider the limitation obvious.  Miyagi does not include slots in the most distal joint, but rather, in the head of the device.  If, for the sake of argument, this joint were the equivalent of Konstorum’s last joint, there is still a problem.  Miyagi’s last joint cannot reasonably be made from a single tube element.  This last joint includes various lumens and optics customary with the distal end of a scope.  It is a separate piece altogether.  Similar to the issue with claim 15 above, Miyagi would need to be modified further to address the claim limitation.  Again, this is more related to hindsight reasoning than what the evidence establishes.
For at least these reasons, the claims would be allowable if rewritten in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyagi et al. (US 5,438,975) as discussed above; Matsuda (US 2019/0059700) as discussed above; Lee et al. (US 2014/0378767) showing a bent guide for a wire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795